Citation Nr: 1601296	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedule rating in excess of 40 percent prior to July 5, 2011, and since November 1, 2011, for lumbosacral strain and degenerative disc disease

2.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence, currently effective from July 5, 2011 to October 31, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to October 9, 2014.

4.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy since October 9, 2014.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 1, 2011.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1981, with additional service in the Army National Guard.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2014, the Board remanded the claims for further development.

In an August 2015 rating decision, the RO assigned a 20 percent disability rating for right lower extremity radiculopathy effective October 9, 2014.  The increased rating claim, however, remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO obtained the Social Security Administration records in April 2011.  These records reveal that an appeal of the denial of Social Security disability benefits remained pending.  Therefore, the RO should obtain any additional records from the Social Security Administration regarding the appeal of the denial of disability benefits.  These records are potentially relevant to all five claims on appeal.

Since the RO obtained additional records from the Durham VA Medical Center thru August 2015 pursuant to the Board's remand, the RO should now obtain any additional records from that facility from August 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional records from Durham VA Medical Center from August 2015 to the present.

2.  Contact the Social Security Administration and obtain any additional records pertaining to the Veteran's claim for disability benefits since the denial in February 2011.

3.  Thereafter, undertake any additional necessary development and readjudicate the claims on appeal.  If any of the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




